Citation Nr: 0921518	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected medial meniscus tear of the right knee, 
currently evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for right 
knee arthritis, currently evaluated 10 percent disabling.

3.  Whether clear and unmistakable error (CUE) exists in a 
November 1991 rating decision which assigned a noncompensable 
(zero percent) disability rating for service-connected right 
knee chondromalacia with a possible medial meniscus tear.

4.  Entitlement to an increased disability rating for 
service-connected residuals of a right index finger fracture 
with fibrosis, currently evaluated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1988 to April 1991.

Service connection for a right knee disability was granted in 
a November 1991 RO rating decision.  A noncompensable (zero 
percent) disability rating was assigned, effective April 5, 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of September 2002 and April 2005 rating 
decisions of the Department of Veterans Affairs Regional 
Office in Los Angeles, California (the RO).  The September 
2002 rating decision increased the Veteran's service-
connected right knee disability to 10 percent disabling, 
effective February 21, 2002.  The April 2005 rating decision 
determined that CUE did not exist in the November 1991 rating 
decision which assigned a noncompensable disability rating to 
the Veteran's service-connected right knee disability.  The 
Veteran perfected an appeal of these determinations.

In an August 2005 rating decision, a Decision Review Officer 
(DRO) assigned a separate 10 percent rating for right knee 
arthritis.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); and VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) [holding that a 
claimant with service-connected arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14]. The separate 10 percent rating was made 
effective February 21, 2002, the date of receipt of the 
Veteran's claim for an increased rating for his right knee 
disability. 

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Los Angeles RO in September 2008.  
A transcript of the hearing is associated with the Veteran's 
VA claims folder.  During his hearing the Veteran requested 
that the record be held open for 60 days for submission of 
additional evidence, as well as a waiver of initial 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008); see also the 
September 2008 hearing transcript at page 2.  He subsequently 
submitted updated outpatient records from the VA Medical 
Center in West Los Angeles.  

Withdrawn issues

In a September 2004 statement, the Veteran withdrew an 
unadjudicated claim alleging CUE in a July 1991 rating 
decision which awarded a 10 percent disability rating for 
residuals of a right index finger fracture with fibrosis, as 
such it is not before the Board.  The Veteran also indicated 
he no longer wished to appeal the issue of entitlement to an 
increased disability rating for service-connected residuals 
of a right index finger fracture with fibrosis, currently 
evaluated 10 percent disabling.  This issue will be dismissed 
in the decision below.

Referred issues

In statements received at the RO in November 2003 and 
September 2004, the Veteran raised the issue of entitlement 
to an effective date prior to February 21, 2002 for the 
assignment of a 10 percent disability rating for his service-
connected right knee disability.  A subsequent January 2006 
statement contains arguments pertaining to the Veteran's 
entitlement to benefits under 38 U.S.C. § 1151 for right knee 
arthritis.  Finally, on his November 23, 2007 VA Form 9, the 
Veteran raised the issues of: entitlement to a temporary 
total evaluation based on the service-connected right knee 
disorder requiring hospital treatment or a period of 
convalescence; entitlement to an increased rating for his 
service-connected left knee disability; entitlement to an 
effective date prior to February 21, 2002 for the award of 
service connection for left knee arthritis and meniscus tear; 
entitlement to benefits under 38 U.S.C. § 1151 for left knee 
arthritis; and entitlement to retroactive payment for 
additional compensation for dependents.  He also seeks to 
reopen a previously-denied claim of entitlement to service 
connection for a bilateral hip disability.  Those issues have 
not yet been addressed by the RO, and are referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The Veteran's service-connected medial meniscus tear of 
the right knee is manifested by no more than slight 
subluxation or lateral instability on physical examination.

2.  The Veteran's service-connected arthritis of the right 
knee is manifested by X-ray evidence of arthritic changes and 
noncompensable loss of extension and flexion.

3.  The competent medical evidence does not show that the 
Veteran's service-connected right knee disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

4.  In an unappealed rating decision dated in November 1991, 
the RO granted service connection for right knee 
chondromalacia with a possible medial meniscus tear and 
assigned a noncompensable disability rating.

5.  The November 1991 rating decision is supported by 
evidence then of record and was consistent with the law and 
regulations then in effect.  It is not undebatable that the 
evidence of record at the time of the November 1991 rating 
decision, in accordance with applicable law then in effect, 
warranted entitlement to a compensable right knee disability 
rating or that any claimed error would have manifestly 
changed the outcome of this decision.

6.  In a written statement received in September 2004, prior 
to the promulgation of a decision in the appeal, the Veteran 
withdrew his appeal of the issue of entitlement to an 
increased disability rating for service-connected residuals 
of a right index finger fracture with fibrosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected medial meniscus tear of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a rating in excess of 10 percent for 
service-connected right knee arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2008).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

4.  There was no clear and unmistakable error in the November 
1991 rating decision that granted service connection for a 
medial meniscus tear of the right knee and assigned a 
noncompensable disability rating.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2008).

5.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
increased disability rating for service-connected residuals 
of a right index finger fracture with fibrosis.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected right knee 
disabilities each warrant disability ratings in excess of 10 
percent.  He also argues that the November 1991 rating 
decision contained clear and unmistakable error (CUE), and 
thus should be revised, as it did not assign a compensable 
disability rating to his service-connected right knee 
disability.  See, e.g., the January 9, 2006 notice of 
disagreement.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

With respect to the CUE claim, the Board finds that no VCAA 
notice is necessary.  Specifically, in Livesay v. Principi, 
15 Vet. App. 165 (2001), the Court of Appeals for Veterans 
Claims (the Court) held that the VCAA is inapplicable to CUE 
claims.  The Board observes in this connection that a CUE 
claim does not involve the evaluation of evidence apart from 
what already resides in the claims folder.   
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  In this case, as 
discussed below, the outcome of the Veteran's CUE claim rests 
on the interpretation of evidence already contained in the 
claims folder.  Application of pertinent provisions of the 
law and regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated July 9, 2002, which advised the Veteran of the 
provisions relating to the VCAA.  In the letter, the RO 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  It also requested that 
the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  Included with 
the letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter requested that 
the Veteran complete this release for each non-VA provider so 
that VA could obtain these records on his behalf.  The letter 
also informed the Veteran that for records he wished for VA 
to obtain on his behalf he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  

The July 2002 letter specifically advised the Veteran that 
substantiating his increased rating claim "requires medical 
evidence showing that the condition has increased in severity 
and now meets or more nearly approximates the criteria 
required for the next higher evaluation."  See the July 9, 
2002 letter at page 2.
The letter also requested that the Veteran describe or submit 
any additional evidence which he thought would support his 
claim, in compliance with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b).  Id.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
RO dated March 20, 2006. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
increased rating claim in September 2002.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the March 2006 Dingess letter, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  The Veteran's increased rating claim was 
readjudicated in the August 2007 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Codes utilized in rating his 
claim and made specific argument as to how his disability had 
increased in severity and the effect that increase had on his 
employment and daily life, to include during his personal 
hearing with the undersigned.  See, e.g., the Veteran's 
September 17, 2004 Statement in Support of Claim at page 20; 
see also the January 9, 2006 notice of disagreement at page 
3.  Moreover, the undersigned described the holding in 
Vazquez to the Veteran during the September 2008 hearing, and 
the Veteran acknowledged his understanding of the same.  See 
the September 2008 hearing transcript, pages 7-8.  It is 
therefore clear that the Veteran was aware of the applicable 
schedular standards.  In addition, as noted above, the record 
was held open and the Veteran submitted additional evidence.  

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the Veteran's reports of VA and private outpatient treatment, 
as well as the report of a VA fee-basis examination of the 
Veteran in August 2002 and a VA examination in March 2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  As noted in 
the Introduction, he testified before the undersigned in 
September 2008.

Accordingly, the Board will proceed to a decision.


        
        
1.  Entitlement to an increased disability rating for 
service-connected medial meniscus tear of the right knee, 
currently evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for right 
knee arthritis, currently evaluated 10 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

The veteran's entire history is reviewed when making 
disability evaluations. 
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, evaluation of the medical evidence since 
the filing of the claim for increased ratings and 
consideration of the appropriateness of a "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required. 
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific rating criteria

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

The Board notes that words such as "slight," "moderate" 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

Analysis

As described in the Introduction, the RO has evaluated the 
manifestations of the Veteran's service-connected right knee 
disability separately under Diagnostic Codes 5257 and 5003, 
in accordance with VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997).  The Board will consider 
each disability in turn.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Veteran has argued that, in addition to the separate 
disability ratings which have been assigned for arthritis and 
instability of the right knee, he is entitled to separate 
disability ratings for right knee ankylosis, limitation of 
flexion, limitation of extension and dislocated semilunar 
cartilage.  See the Veteran's September 17, 2004 Statement in 
Support of Claim at page 20; see also the January 9, 2006 
notice of disagreement at pages 3-4.  As detailed in the 
discussion of the assignment of the appropriate diagnostic 
codes below, the Veteran does not evidence right knee 
ankylosis or dislocated semilunar cartilage.  Moreover, loss 
of flexion and extension is considered in rating the 
Veteran's right knee arthritis.  However, even assuming for 
the sake of argument that a number of additional right knee 
disabilities exist, the symptomatology associated therewith, 
principally pain and limited motion, is identical.  There is 
no indication in the medical records that these right knee 
problems require separate methods of treatment.

In essence, there are two right knee disabilities which have 
been separately compensated.  To rate additional right knee 
disabilities would amount to prohibited pyramiding under 38 
C.F.R. § 4.14.  

The Board notes that a VA outpatient record dated in November 
2007 indicated the Veteran's right knee evidenced well-healed 
incision scars subsequent to an October 2007 arthroscopy.  
There is no evidence that these incision scars are deep, 
cover a surface area greater than 144 square inches, are 
unstable or painful, or cause any limitation of motion of the 
knee joint.  Overall, the evidence indicates that the 
incision scar residuals are de minimus.  The Veteran himself 
has not contended that these incision scars present any 
problems.  Based on this record, the Board concludes that the 
evidence does not suggest that a separate disability 
pertaining to scars is warranted under 38 C.F.R. § 4.118.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Veteran has argued over the course of the appeal that 
Diagnostic Codes 5256, 5258, and 5259 should be utilized to 
rate his right knee disability.  See the Veteran's September 
17, 2004 Statement in Support of Claim at page 20; see also 
the January 9, 2006 notice of disagreement at pages 3-4.  
However, there is no competent medical evidence of right knee 
ankylosis or disability caused by dislocated cartilage or 
cartilage removal.  Thus, Diagnostic Codes 5256, 5258 and 
5259 do not apply in this case.

Accordingly, the Board finds that Diagnostic Codes 5257 and 
5003 (with further consideration of Diagnostic Codes 5260 and 
5261) are the most appropriate codes to rate the Veteran's 
right knee disability.

Schedular rating

(i.) Diagnostic Code 5257 - Medial meniscus tear

To warrant a 20 percent disability rating under Diagnostic 
Code 5257, the competent medical evidence must demonstrate 
"moderate" recurrent subluxation or lateral instability in 
the knee.  The Board observes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988) 871.

Review of the competent medical evidence of record 
demonstrates that there is no evidence of moderate recurrent 
subluxation or lateral instability necessary for assignment 
of an increased disability rating.  The August 2002 VA fee-
basis examiner noted the Veteran's gait was not unsteady or 
unpredictable.  He found no evidence of heat, redness, 
swelling, effusion, drainage, instability or weakness upon 
physical examination, and drawer and McMurray tests were 
negative.  A November 2002 MRI study revealed a small 
anterior cruciate ligament which may represent atrophy or 
prior injury; however, the posterior cruciate ligament, 
medial collateral ligament, lateral collateral ligament, 
quadriceps and patellar tendons were all intact.  A February 
2003 private outpatient record authored by W.G., M.D., 
specifically noted no instability upon physical examination 
of the right knee, as well as no significant joint line 
tenderness or effusion.  A June 2004 MRI study revealed the 
right knee ligaments were unremarkable and intact.  VA 
outpatient records dated in August 2004 and October 2005, as 
well as the March 2005 VA examination report, demonstrate the 
Veteran's right knee was stable to varus and valgus stress 
testing, and drawer, Lachman, and McMurray tests were all 
negative.  The March 2005 VA examiner also noted that there 
was no evidence of patellar subluxation, the Veteran's gait 
was antalgic with no use of ambulatory aids and he was able 
to climb onto and off of the examination table without 
difficulty.  A VA outpatient record dated in October 2006 
specifically noted no instability in the right knee upon 
physical examination.  The Veteran specifically denied right 
knee instability in a March 2007 VA outpatient record, and 
physical examination at that time demonstrated 1+ Lachman 
test with a positive anterior drawer of 3 millimeters, but no 
instability to valgus or varus stress and a negative McMurray 
test.  A subsequent August 2007 VA outpatient record 
demonstrated a positive McMurray test and 1+ Lachman, but no 
instability to valgus and varus stress testing and a negative 
drawer test.  A December 2007 VA outpatient record also noted 
no instability to valgus and varus stress testing and a 
negative drawer test.  Finally, strength testing of the right 
knee in February 2008 and March 2008 VA outpatient records 
was grossly intact. 

Based on the objective medical evidence, the Board finds that 
the Veteran's right knee instability is properly described as 
"slight" under the criteria of Diagnostic Code 5257.  While 
the Veteran is competent to describe the symptoms he 
experiences (see the September 2008 hearing transcript at 
page 9), his self reports are outweighed by the recent 
medical evidence, which indicates that there is little 
evidence of significant instability or subluxation on 
clinical evaluation.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Accordingly, a disability in excess of 10 percent is not 
warranted for the period of this appeal under Diagnostic Code 
5257.

(ii.)  Diagnostic Code 5003 - Arthritis

The medical records include X-ray reports which show right 
knee arthritis.  
See, e.g., a February 2003 X-ray report of R.S., M.D.

As discussed in the law and regulations section above, under 
Diagnostic Code 5003, arthritis is rated based upon 
limitation of motion of the knee, with a 10 percent rating 
being assigned if limitation of motion is noncompensable 
under Diagnostic Codes 5260 and 5261.

The Veteran demonstrated full range of right knee motion in 
VA outpatient records dated in February 2002, June 2004, 
February 2008 and March 2008.  During the August 2002 VA fee-
basis examination, the Veteran's right knee range of motion 
was zero to 90 degrees with pain.  Dr. W.G. described right 
knee range of motion from 0 to 120 degrees with pain on 
maximum flexion in February 2003.  The Veteran was able to 
achieve 0 to 90 degrees and 0 to 110 degrees during the March 
2005 VA examination, with pain at 90 to 110 degrees.  VA 
outpatient records dated in October 2006 noted some 
crepitation with 90 degrees of flexion and pain at 60 
degrees.  Range of motion was 0 to 130 degrees in VA 
outpatient records dated in August 2004 and March 2007; 2 to 
130 degrees in October 2005; 5 to 130 degrees in August 2007; 
and 0 to 135 degrees in August 2007; 0 to 110 degrees in 
October 2007; 0 to 120 degrees in November 2007; and 0 to 110 
degrees in December 2007.  

As noted above, normal is 140 degrees and zero degrees.  
Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which was the Veteran's lowest recorded right knee range of 
motion when accounting for pain in October 2006, and is far 
exceeded by the 90 and 110 degrees recorded in connection 
with his VA examinations and full range of motion in the most 
recent VA outpatient records.  There is no evidence which 
indicates that greater limitation of motion exists.

The record also indicates that extension of the knees is, at 
worst, 5 degrees, which is compatible with a noncompensable 
evaluation under Diagnostic Code 5261.  A compensable 
disability evaluation therefore also cannot be assigned under 
Diagnostic Code 5261.

The Veteran has testified that his right knee disability 
causes him to alter his gait.  See the September 2008 hearing 
transcript, page 11.  Though the August 2002 VA fee-basis 
examiner indicated the Veteran required no ambulatory device, 
and the March 2005 VA examiner specifically noted the Veteran 
did not require use of brace or ambulatory device, it appears 
the Veteran was subsequently instructed to use a cane and 
brace in a January 2007 VA outpatient record.  However, the 
Veteran did not present with a cane or right knee brace 
during subsequent musculoskeletal evaluations.  Nor does the 
remainder of the evidence demonstrate use of a cane to assist 
with ambulation, a gait problem or abnormal weight-bearing 
patterns due to right knee problems.  Indeed, the Veteran 
himself has denied utilizing a cane on a regular basis.  See 
id. at page 9.  

Based on these findings, the Board concludes that the 
criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 5003 have not been met.

The Veteran has also testified that he received Synvisc 
injections in the right knee and currently takes prescription 
medication for pain.  See the September 2008 hearing 
transcript at page 6.  The Board does not doubt that the 
Veteran experiences discomfort with respect to his service-
connected right knee disabilities.  However, such 
symptomatology is accounted for in the Veteran's currently-
assigned 10 percent disability ratings.

The Board does acknowledge the information obtained from the 
Internet concerning meniscal tears, arthritis and knee 
replacements.  However, this evidence is general in nature, 
and no examiner has specifically related the information 
contained therein to the Veteran.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ["This is not to say that medical 
article and treatise evidence are irrelevant or unimportant; 
they can provide important support when combined with an 
opinion of a medical professional."]  As such, the Board 
finds that the information obtained from the Internet is of 
little probative value in regard to these issues.

DeLuca considerations

The Board has also considered whether additional increased 
rating would be warranted based on functional loss due to 
fatigability, incoordination, and lack of endurance.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

With respect to the rating under Diagnostic Code 5257, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are 
for consideration in this case with respect to the rating 
under Diagnostic Code 5003.

The evidence shows the Veteran's complaints of constant knee 
pain, as well as subjective complaints of locking and 
intermittent instability.  The clinical evidence, however, 
does not objectively support a higher rating based upon these 
claims.  The August 2002 VA fee-basis examiner noted the 
Veteran's right knee range of motion was limited by pain and 
incoordination with pain having the major functional impact, 
and the March 2005 VA examiner also concluded that pain had a 
major functional impact on right knee motion.  However, the 
Veteran was still able to achieve 90 degrees of flexion 
during both examinations considering his complaints of pain, 
which is 45 degrees above what is required for assignment of 
a compensable rating for limitation of flexion.  Indeed, in 
March 2005 the Veteran was able to repetitively extend and 
flex his right knee 10 times without rest or stopping because 
of fatigue or pain, and there was no weakness or gross 
incoordination or awkward/excess motion demonstrated.  As 
described above, the Veteran's lowest recorded right knee 
range of motion when accounting for pain in October 2006 was 
60 degrees, which correlates precisely to a noncompensable 
loss of right knee motion.
For these reasons, the Board finds that additional 
disability, over and above the 10 percent ratings now 
assigned, is not warranted.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating for his service-connected right knee disability in 
February 2002.  Therefore, the relevant time period under 
consideration is from February 2001 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
February 2001 to the present.

After a careful review of the record, to include the two VA 
examination reports as well as the above-referenced VA and 
private treatment reports, the Board can find no evidence to 
support a finding that the Veteran's right knee disability 
picture was more or less severe during the appeal period.  
The Veteran has pointed to none. 

Accordingly, there is no basis for awarding the Veteran 
disability ratings other than the currently-assigned 10 
percent ratings for the right knee at any time from February 
2001 to the present.



Extraschedular rating consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular is not warranted because the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
service-connected right knee disability [other than the right 
knee arthroscopy in October 2007 for which he is requesting a 
temporary total evaluation as described in the Introduction].  
Turning to marked interference in employment, the evidence 
reflects the Veteran has been employed at the Department of 
Justice for the past 17 years.  
See the September 2008 hearing transcript at page 13.

While the Veteran's employment is certainly made difficult by 
his right knee symptomatology, there is nothing in the record 
indicating that such creates any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to increased disability 
ratings, in excess of the currently assigned 10 percent 
ratings, for his service-connected right knee disabilities.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The 
benefits sought on appeal are therefore denied.  




        (CONTINUED ON NEXT PAGE)



3.  Whether CUE exists in a November 1991 rating decision 
which assigned a noncompensable (zero percent) disability 
rating for service-connected right knee chondromalacia with a 
possible medial meniscus tear.

Relevant law and regulations

CUE

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) 
(2008).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) '[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,'

(2) the error must be 'undebatable' and of the sort 'which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made,' and

(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question."

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 
313-14).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non- 
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996). 
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different. 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Law and regulations in effect at the time of the November 
1991 rating decision

As noted above, the Board must apply the law and regulations 
which were in effect at the time of the decision being 
challenged on the basis of CUE.  In this case, the criteria 
used to evaluate knee disabilities in 1991 have not changed 
over the years and are identical to that employed above to 
rated the Veteran's current right knee disability picture.  
For the sake of brevity they will not be repeated.

The Board notes that VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 
62 Fed. Reg. 63,604 (1997), in which VA's General Counsel 
concluded that a Veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, had not been issued at the time of the November 
1991 rating decision.  Accordingly, there can be no basis for 
error on the RO's failure to apply VA O.G.C. Prec. Op. No. 
23-97 to separately rate the knee in November 1991.

Additionally, the Court's decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), had not been issued at the time of the 
November 1991 rating decision.  However, 38 C.F.R. §§ 4.40 
and 4.45, the provisions addressed in DeLuca, were in 
existence in 1991.  

Factual Background

Service treatment records indicate the Veteran sustained a 
right knee injury in service while playing basketball in May 
1989.  Examination at that time revealed the Veteran's right 
knee was stable to varus and valgus stress testing, and 
McMurray test was negative.  X-rays at that time showed 
anterior fuzziness.  The Veteran reported another right knee 
injury while bowling in October 1990 on his report of medical 
history for his April 1991 separation examination.  Physical 
examination of the right knee at that time revealed limited 
motion; no diagnosis of a right knee disability was rendered.

The Veteran was released from active duty in April 1991, at 
which point he filed his initial claim of entitlement to 
service connection for a right knee disability.  He presented 
for a VA examination in conjunction with his claim in May 
1991.  The examination report was negative for right knee 
swelling.  There was tenderness on the patellar ligament 
radiating around the medial aspect of the patella.  Stability 
was normal and lateral pressure produced pain.  The examiner 
noted the Veteran was unable to play football anymore.  Range 
of motion of the right knee was 0 to 130 degrees.  X-ray 
studies of the right knee were normal.  

As no right knee diagnosis was rendered at the time of the 
May 1991 VA examination, the Veteran was referred for a VA 
orthopedic consult in August 1991.  He complained of pain 
with prolonged standing, stair climbing, instability with 
sudden lateral motion, an inability to run, jump or sustain 
single limb stance such as in dressing.  Physical examination 
revealed full range of right knee motion and pain with 
patellar compression.  There was no joint line tenderness or 
effusion and the right knee was stable to varus and valgus 
stress testing.  Lachman, McMurray and drawer testing were 
normal.  X-rays were within normal limits.  Assessment was 
chondromalacia patella and an MRI was recommended to 
determine if there was a meniscal tear.  

An October 1991 MRI revealed a small area of increased signal 
within the posterior horn of the medial meniscus, consistent 
with a partial tear.  The tear was described as "stable and 
nondisplaced [and] not consistent with [the Veteran's] 
symptoms."  

In the November 1991 rating decision which is now being 
challenged, service connection for chondromalacia of the 
right knee with a possible tear of the medial meniscus was 
granted and a noncompensable disability rating was assigned.  
The Veteran was notified of the decision and of his appellate 
rights, but he did not appeal.  Therefore, the November 1991 
rating decision became final.  See 38 U.S.C. §7104 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1991).  

Analysis

The Veteran has not identified any specific law or regulation 
that was in effect in November 1991 and was misapplied by the 
RO.  Instead, he challenges the factual conclusions reached 
by the RO.  In particular, the Veteran contends "a 
compensable disability rating of 30% disabling or greater 
should have been assigned reflecting evidence of involvement 
of 2 or more major joints (5257) from April 5, 1991.  A zero 
percent [non]compensable rating was assigned in error."  See 
the September 17, 2004 statement page 4.  He also asserts 
"Although the symptoms and complaints were noted by [the] 
Rating Specialist in the November 1991 Rating Decision, the 
partial tear and the veterans' complaint of pain was 
disparaged by the Rater."  Id. at 6.  The Veteran also 
argues the "Rater's [sic] cite incorrect incident causing 
medial meniscus tear when referring to right knee injury."  
Id. at 15.  

The Board first observes that to the extent that the Veteran 
is presenting current argument concerning his physical 
condition during service and immediately thereafter, this 
cannot be considered by the Board in connection with this CUE 
claim.  See, e.g., the January 9, 2006 notice of disagreement 
at page 9.  Nor can the Veteran utilize evidence of his 
current right knee disability picture to support his 
allegation of CUE in the November 1991 rating decision.  See, 
e.g., the September 2008 hearing transcript at page 15, in 
which the Veteran describes his right knee condition in 1993, 
1996, 1998, 2000 and 2002 in addressing his CUE claim; see 
also the December 2007 VA Form 9 at page 5, in which the 
Veteran argues "the rater erred by ignoring the current 
clinical diagnosis and instead chose to apply medical 
evaluation from 1991."  

As explained above, only evidence which was of record at the 
time of the November 1991 rating decision may be considered.  
In that connection, the Veteran did not submit a detailed 
statement in connection with his initial claim of entitlement 
to service connection (VA Form 21-526) dated February 12, 
1991. 
He merely described his disability as "right knee 
chondromalacia patella."  

In short, to the extent that the Veteran presents arguments 
based on evidence that was not of record at the time of the 
November 1991 rating decision (to include post-1991 VA and 
private outpatient records and his reporting of his history 
of symptomatology from 1991 to the present), such post-
November 1991 evidence cannot be considered in determining 
whether there was CUE in the November 1991 rating decision.  
As discussed above, a CUE claim is based on the evidence of 
record at the time of the prior decision.  See Damrel, supra.

The Veteran's contention that the RO's decision was based on 
the wrong in-service injury [the May 1989 basketball injury 
versus the October 1990 bowling injury] similarly does not 
amount to a valid claim of CUE.  Even if the RO erroneously 
based its decision on the Veteran's May 1989 right knee 
injury, the decision would not have been manifestly 
different, as service connection would still have been 
awarded and a noncompensable disability rating would still 
have been assigned.  See Bustos, supra.

Boiled down to its essence, the Veteran is merely expressing 
disagreement as to how the evidence extant at the time of the 
November 1991 RO rating decision was weighed and evaluated.  
For instance, he argues that pain was not properly considered 
in evaluating his right knee disability in November 1991.  
See the September 2008 hearing transcript at page 18.  Such a 
disagreement cannot constitute a valid claim of CUE.  See 
Fugo, 6 Vet. App. at 44 ["to claim CUE on the basis that 
previous adjudicators had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE"]; see also Russell, supra [to same effect].  To address 
these arguments, the Board would have to engage in 
reevaluating each piece of evidence of record in November 
1991 to determine how probative it is, in pursuit of reaching 
its own conclusion as to the degree of right knee disability.  
Such an inquiry requires weighing and evaluating evidence 
which, as stated above, cannot constitute a valid claim of 
CUE.

Based on the evidence of record at the time of the decision, 
the RO's decision was not undebatably erroneous.  During the 
Veteran's April 1991 separation examination, stability was 
normal.  Though application of lateral pressure produced 
pain, right knee range of motion was 0 to 130 degrees.  X-ray 
studies of the right knee were normal.  Additionally, despite 
the Veteran's complaints of right knee instability and 
difficulty with ambulation, the report of the May 1991 VA 
examination revealed full range of right knee motion, normal 
X-ray studies, no joint line tenderness or effusion, 
stability with varus and valgus stress testing and normal 
Lachman, McMurray and drawer testing.  Given the objective 
medical evidence available at the time, which was negative 
for findings of right knee instability, right knee arthritis 
or compensable loss of right knee motion, the RO's decision 
to award a noncompensable disability rating in November 1991 
was consistent with the law and regulations then in effect.

The Board does not necessarily dispute that the RO's 1991 
decision is not a model of legal and factual exposition, at 
least by current standards.  However, current standards are 
not applicable, and in any event this deficiency is not a 
basis for a finding of CUE.  With respect to the crucial 
matter of whether the RO failed to apply the proper statutory 
law or regulation, or applied it incorrectly, such is not 
shown in this case.  The Veteran's disability was objectively 
determined to be noncompensable and the RO applied the 
appropriate rating.

The Veteran cites to a number of cases that have no bearing 
on his CUE claim.  For instance, he references Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), which imposes a clear 
requirement that VA disability rating be based upon review of 
the entire history of the veteran's disability.  See the 
September 2008 hearing transcript at page 17.  This case was 
cited to buttress his argument that the evidence was not 
properly weighed in November 1991, which as detailed above is 
not a valid CUE claim.  He also cites to Bell v. Derwinski, 2 
Vet. App. 611 (1992) and Russell v. Principi, 3 Vet. App. 310 
(1992) in conjunction with arguments that there were medical 
records which were not considered by the RO in November 1991.  
See the January 9, 2006 notice of disagreement at pages 7 and 
10.  However, the Veteran has not identified one record that 
was not utilized in the November 1991 rating decision.  
Contrary to his assertions, the findings of the October 1991 
MRI were specifically discussed by the RO in the November 
1991 rating decision.  Indeed, the majority of the records 
referenced by the Veteran in his submissions are dated 
subsequent to November 1991.

The Veteran has also referenced Bentley v. Derwinski, 1 Vet. 
App. 28, 30, 31 (1990), in which the Court found that 
undisputed facts of record at time of earlier adjudication 
required CUE-based award of higher disability rating 
retroactive to date of prior adjudication.  See the September 
2008 hearing transcript, page 17.  In, the instant case, 
however, neither the Veteran nor his representative can point 
to any undisputed fact, or facts, which would mandate that a 
compensable rating for right knee disability be assigned.  
Finally, the Veteran cites to Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991), which held a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See the September 
2008 hearing transcript, page 17.  The Veteran has not met 
this burden in the instant case.  Essentially, his 
contentions are that the RO failed to properly assess 
evidence which was favorable to his claim, particularly in 
light of post-1991 medical evidence.  This amounts to asking 
the Board to consider evidence which was not of record in 
November 1991 and to reweigh the evidence which was then of 
record.  
In sum, the Veteran's arguments amount to a mere dispute as 
to how that evidence was weighed.  Manifestly, such 
contentions cannot amount to a successful CUE claim.  See 
Crippen, supra.  

Finally, the Board has considered whether the Veteran's claim 
should be denied or dismissed.  In this regard, the Board has 
considered the Court's holding in Simmons v. Principi, 17 
Vet. App. 104 (2003), to the effect that if the veteran is 
only asserting disagreement with how VA evaluated the facts 
before it, the claim should be dismissed without prejudice to 
re-filing because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As stated above, the primary focus of the Veteran's argument 
was that the RO failed to properly assess the evidence. 
Accordingly, such argument does not constitute a valid CUE 
claim and thus warrants dismissal.


4.  Entitlement to an increased disability rating for 
service-connected residuals of a right index finger fracture 
with fibrosis, currently evaluated as 10 percent disabling.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  In September 2004, the veteran 
submitted a written statement in which he withdrew his appeal 
regarding the issue of entitlement to an increased disability 
rating for service-connected residuals of a right index 
finger fracture with fibrosis.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review such claim and it 
is dismissed.




ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected medial meniscus tear of the right knee 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee arthritis is denied.

The appeal as to whether there was clear and unmistakable 
error (CUE) in a November 1991 rating decision which granted 
service connection for right knee chondromalacia with a 
possible medial meniscus tear and assigned a noncompensable 
disability rating is dismissed.

The appeal as to entitlement to an increased disability 
rating for service-connected residuals of a right index 
finger fracture with fibrosis is dismissed.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


